Exhibit 10.03

 

MACROMEDIA, INC.

EMPLOYMENT AGREEMENT

 

This Agreement is made effective January 19th, 2005, (the “Effective Date”)
between Macromedia, Inc., a Delaware corporation (“Macromedia”), and Elizabeth
Nelson (“Executive”).

 

WHEREAS, Macromedia is engaged in the business of developing and marketing
certain computer software;

 

WHEREAS, Executive is currently Executive Vice President, Chief Financial
Officer and Secretary of Macromedia pursuant to an employment offer letter dated
June 19, 1996 (the “Prior Agreement”); and

 

WHEREAS, Macromedia desires to retain the services of Executive as Executive
Vice President, Chief Financial Officer and Secretary of Macromedia, on the
terms and conditions as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth below, it is mutually agreed as follows:

 

1. Duties. Executive shall have such duties as the Board of Directors of
Macromedia (the “Board”) may from time to time prescribe consistent with her
position as Executive Vice President, Chief Financial Officer and Secretary
(“CFO”) of Macromedia. Executive shall report directly to the Chief Executive
Officer. Executive shall devote her full time, attention, energies and best
efforts to the business of Macromedia based in San Francisco, California, and
shall not during her period of employment as CFO of Macromedia engage in any
other business activity, whether or not such business activity is pursued for
gain, profit of other pecuniary advantage; provided, however, that this Section
1 shall not be construed as preventing Executive from (i) investing her assets
in such form and manner as will not require any substantial services on her part
in the operation of the affairs of the business entities in which such
investments are made or (ii) serving as a member of the board of directors or
similar governing body of one or more business enterprises or charitable
organizations or foundations, provided such service does not interfere with the
duties required of him hereunder and is approved by the Board.

 

2. Compensation. Macromedia shall pay and Executive shall accept as full
consideration for the services to be rendered hereunder compensation consisting
of the following:

 

2.1 Base Salary. $300,000 per year in base salary, payable in installments twice
per month, with such deductions or withholdings as are required by law.

 

2.2 Bonus. A target bonus of $150,000 per year; in each case based on the
attainment of the objectives established from time to time under the Macromedia
Executive Bonus Plan by the Compensation Committee of the Board of Directors.

 

1



--------------------------------------------------------------------------------

2.3 Stock Awards. Executive’s outstanding stock option grants (the “Prior
Options”) remain subject to and governed by the terms and provisions set forth
in the applicable stock option agreement by and between Macromedia and
Executive, the Macromedia equity incentive plan, if any, under which such grants
were awarded and as provided in the resolution concerning severance benefits
adopted by the Compensation Committee of the Board on February 5, 1998.
Following the Effective Date, Executive shall be eligible for the grant of
equity compensation awards (the “New Stock Awards”) from time to time under the
equity compensation plans and arrangements maintained by Macromedia; however, no
New Stock Awards are being granted or promised by this Agreement.

 

3. Indemnification. The existing Indemnification Agreement between Macromedia
and Executive in the form attached hereto as Exhibit A, shall continue in full
force and effect.

 

4. Benefits. Executive shall be entitled to and shall receive such pension,
profit sharing and fringe benefits such as hospitalization, medical, life and
other insurance benefits, vacation, sick pay and short-term disability as the
Board may, from time to time, determine to provide for the key executives of
Macromedia.

 

5. Executive Proprietary Information and Inventions Agreement. As part of the
consideration between the parties for this Agreement, Executive hereby agrees to
remain bound by the terms of Macromedia’s Proprietary Information and Inventions
Agreement entered into by and between Macromedia and Executive and attached as
Exhibit B hereto.

 

6. Termination. Executive’s employment shall terminate immediately upon
Executive’s receipt of written notice by Macromedia, upon Macromedia’s receipt
of written notice by Executive, or upon Executive’s death and Executive shall,
upon request of the Board, resign as a director of Macromedia.

 

6.1 Surrender of Records and Property. At the time of termination, Executive
shall deliver promptly all equipment, records, manuals, books, data tables or
copies thereof regardless of the underlying media upon which such materials are
recorded which are property of Macromedia and which are under Executive’s
possession and control.

 

7. Benefits Upon Termination of Employment. In the event that Executive’s
employment is terminated, he shall be eligible for benefits as follows:

 

7.1 Termination without Cause, for Good Reason or Due to Death or Disability. In
the event that Executive’s employment is terminated (i) by Macromedia without
Cause (as defined in Subsection 7.2), (ii) because of Executive’s death or
Disability (as defined in Subsection 7.4), or (iii) voluntarily by Executive for
Good Reason (as defined in Subsection 7.3), Macromedia shall provide Executive
with termination benefits, as follows:

 

(a) Executive (or her estate) shall (i) receive a lump sum payment in an amount
equal to the sum of her annual rate of base salary and 100% of her annual target
bonus, both at the level in effect immediately prior to her termination, with
such payment to be no less than $ 450,000, less applicable deductions or
withholdings, and (ii) reimburse Executive for any expenses of Executive and her
dependents incurred by him, for the one (1)-year period

 

2



--------------------------------------------------------------------------------

following her termination date, for coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1975, as amended (“COBRA”) or pay for comparable
coverage in the event Executive is no longer eligible for COBRA.

 

(b) The vesting of any New Stock Award that is a stock option shall accelerate
with respect to the number of shares that will vest over the next twelve (12)
months and shall remain exercisable until the earlier of (i) the date one (1)
year following Executive’s termination date, and (ii) the expiration date set
forth in the stock option agreement.

 

(c) Prior to the payment of any termination benefits under this Subsection 7.1
or Section 8 below, Executive shall execute a general release of claims;
provided, however, that such release shall not extend to any subsequent claims
Executive may have with respect to those termination benefits or continued
option vesting.

 

7.2 Circumstances Under Which Termination Benefits Will Not Be Paid. Macromedia
shall not be obligated to provide Executive the termination benefits described
in Subsection 7.1 above if Executive’s employment is terminated by Macromedia
for Cause or if Executive voluntarily terminates her employment with Macromedia
other than for Good Reason. Upon the termination of Executive’s employment by
reason of her Disability or death, the termination benefits under Subsection 7.1
will be provided. For purposes of this Agreement, “Cause” shall mean (1)
Executive’s conviction of any felony under federal or state law, or any fraud,
misappropriation or embezzlement or (2) Executive’s commission of a material
violation of the Executive’s Proprietary Information and Inventions Agreement.
For purposes of this Agreement, “Good Reason” shall have the meaning set forth
and be determined under Subsection 7.3.

 

7.3 Termination for Good Reason. Executive may voluntarily terminate her
employment with Macromedia for Good Reason if there should occur:

 

(a) a material adverse change in Executive’s position causing it to be of
materially less stature or responsibility without Executive’s written consent,
and such a materially adverse change shall in all events be deemed to occur if
Executive no longer serves as CFO of a publicly traded company, unless Executive
consents in writing to such change,

 

(b) a reduction, without Executive’s written consent, in her level of
compensation (including base salary and fringe benefits) by more than ten
percent (10%) or a reduction by more than ten percent (10%) in her target bonus
formula under any performance-based executive incentive plans,

 

(c) a relocation of her principal place of employment by more than 50 miles, or

 

(d) a material breach by Macromedia (or its successor) of its obligations under
the attached Indemnification Agreement and the failure to cure such breach
within thirty (30) days after written notice from Executive identifying such
breach.

 

3



--------------------------------------------------------------------------------

7.4 Executive’s Disability. For purposes of this Agreement, “Disability” means
Executive’s inability to perform the duties of CFO for a period of 180
consecutive days or a period of 180 days during any consecutive twelve-month
period as a result of incapacity due to mental or physical illness as determined
by the Board.

 

8. Change in Control Benefits. Should there occur a Change in Control (as
defined below), then the following provisions shall become applicable:

 

8.1 Period of Continued Employment. During the period (if any) following a
Change in Control that Executive continues to be employed by Macromedia or any
successor entity, then the terms and provisions of this Agreement shall continue
in full force and effect, and Executive shall continue to vest in her
outstanding stock awards pursuant to the terms and provisions set forth in the
agreements governing such stock awards.

 

8.2 Certain Terminations Following a Change in Control. Should any of the
following events occur within the twelve (12) months following a Change in
Control: (i) the Executive’s voluntary termination of her employment for Good
Reason, (ii) the termination of Executive’s employment without Cause by
Macromedia or any successor or (iii) the termination of Executive’s employment
by reason of her death or Disability, then in lieu of the benefits set forth in
Section 7.1 above, the following benefits shall become due and payable:

 

(a) Executive (or her estate) shall (i) receive a lump sum payment in an amount
equal to the sum of her annual rate of base salary and 100% of her annual target
bonus, both at the level in effect immediately prior to her termination or, if
greater, at the level in effect immediately prior to the Change in Control, with
such payment to be not less than $450,000, and (ii) be reimbursed for any
expenses of Executive and her dependents incurred by him for COBRA coverage or
pay for comparable coverage in the event he is no longer eligible for COBRA,
during the one (1) year period following her termination date.

 

(b) New Stock Awards, and any stock awards granted by Macromedia’s successor
shall vest in full on Executive’s termination date, and with respect to stock
options (other than Prior Options) shall remain exercisable until the earlier of
(i) the one year after Executive’s termination date, and (ii) the expiration
date of such stock options as set forth in the applicable stock option
agreement; provided that solely for purposes of determining whether Executive
shall be entitled to accelerated vesting pursuant to this Subsection 8.2(b),
Executive shall have Good Reason for termination of employment only if Executive
remains in employment for the six (6) months immediately following the Change in
Control, upon written request by Macromedia and/or its successor, or such
shorter period as may be determined by Macromedia and/or its successor.

 

For purposes of this Section 8, a Change in Control shall be deemed to occur
upon:

 

(I) the sale, lease, conveyance or other disposition of all or substantially all
of Macromedia’s assets as an entirety or substantially as an entirety to any
person, entity or group of persons acting in concert,

 

4



--------------------------------------------------------------------------------

(II) any transaction or series of transactions (as a result of a tender offer,
merger, consolidation or otherwise) that results in, or that is in connection
with, any person, entity or group acting in concert, becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of more than 50% percent of the aggregate voting power
of all classes of common equity stock of Macromedia,

 

(III) a liquidation and winding up of the business of Macromedia, or

 

(IV) a change in the composition of the Board of Directors over a period of
thirty-six (36) consecutive months or less such that a majority of the then
current Board members ceases to be comprised of individuals who either (a) have
been Board members continuously since the beginning of such period, or (b) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (a) who were still in
office at the time such election or nomination was approved by the Board of
Directors.

 

9. Arbitration.

 

9.1 Except for proceedings seeking injunctive relief, including, without
limitation, allegations of misappropriation of trade secrets, copyright or
patent infringements, any controversy or claim arising out of or in relation to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration rules of the American Arbitration
Association (“AAA”), and judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. Arbitration of this
Agreement shall include claims of fraud or fraud in the inducement relating to
this Agreement. Arbitration further includes all claims, regardless of whether
the dispute arises during the term of the Agreement, at the time of termination
or thereafter.

 

9.2 Either party may initiate the arbitration proceedings, for which the
provision is herein made, by notifying the opposing party, in writing, of its
demand to arbitrate. In any such arbitration there shall be appointed one
arbitrator who shall be selected in accordance with the AAA Commercial
Arbitration Rules. The place of arbitration shall be San Francisco, California.
The law applicable to the dispute shall be the laws of the State of California.
Accordingly, the California Uniform Arbitration Act shall apply to the
interpretation of the arbitration procedure; pursuant thereto, the arbitrator’s
powers shall include, without limitation, the power to issue subpoenas for the
attendance of witnesses for hearing or deposition, and for other production of
books, records, documents or other evidence pursuant to California law.

 

9.3 The parties agree that the award of the arbitrator shall be the sole and
exclusive remedy between them regarding any claims, counterclaims, issues or
accountings presented or plead to the arbitrator; that the arbitrator shall be
the final judge of both law and fact in arbitration of disputes arising out of
or relating to this Agreement, including the interpretation of the terms of this
Agreement. The parties further agree it shall be the sole and exclusive duty of
the arbitrator to determine the arbitrability of issues in dispute and that
neither party shall have recourse to the court for such a determination.

 

5



--------------------------------------------------------------------------------

10. General.

 

10.1 Waiver. Neither party shall, by mere lapse of time, without giving notice
or taking other action hereunder, be deemed to have waived any breach by the
other party of any of the provisions of this Agreement. Further, the waiver by
either party of a particular breach of this Agreement by the other shall neither
be construed as, nor constitute a, continuing waiver of such breach or of other
breaches by the same or any other provision of this Agreement.

 

10.2 Severability. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.

 

10.3 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be considered effective
upon personal service or upon depositing such notice in the U.S. Mail, postage
prepaid, return receipt requested and addressed to the General Counsel of
Macromedia as its principal corporate address, and to Executive at her most
recent address shown on Macromedia’s corporate records, or at any other address
which he may specify in any appropriate notice to Macromedia.

 

10.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together
constitutes one and the same instrument and in making proof hereof it shall not
be necessary to produce or account for more than one such counterpart.

 

10.5 Entire Agreement. The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement, the Indemnification Agreement attached hereto
as Exhibit A and the Proprietary Information and Inventions Agreement attached
as Exhibit B hereto, constitutes the complete and exclusive statement of the
agreement between the parties concerning the subject of Executive’s employment
and supersedes the Prior Agreement, any other prior employment agreement (and
any amendments thereto) by and between Executive and Macromedia, the resolution
concerning severance benefits (other than for Prior Options) adopted by the
Compensation Committee of the Board on February 2, 1998 and all proposals (oral
or written), understandings, representations, conditions, covenants, and all
other communications between the parties relating to the subject matter hereof.

 

10.6 Assignment and Successors. Macromedia shall have the right to assign its
rights and obligations under this Agreement to an entity which acquires
substantially all of the assets of Macromedia. The rights and obligation of
Macromedia under this Agreement shall inure to the benefit and shall be binding
upon the successors and assigns of Macromedia. Any payments or benefits which
become due under this Agreement in connection with the Executive’s death shall
be paid to her designated beneficiary(ies) or, in the absence of such
designation, to the personal representative or administrator of her estate.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

MACROMEDIA, INC.    ACCEPTED BY EXECUTIVE By:  

/s/ Robert K. Burgess

--------------------------------------------------------------------------------

  

/s/ Elizabeth Nelson

--------------------------------------------------------------------------------

Name:  

Robert K. Burgess

     Title:  

Chairman of the Board of Directors and

Chief Executive Officer

     Exhibits:      A – Indemnification Agreement      B – Proprietary
Information and Inventions Agreement     

 

7